Case 9:19-cv-81160-RS Document 115 Entered on FLSD Docket 02/03/2020 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA

Case No. 9:19-cv-81 160-Smith/Matthewman

 

 

 

 

APPLE INC eon canal Ly
° FILED BY D.C.
Plaintifé
" FEB 03 2020
CORELLIUM, LLC, gLERK US, DISt Gr
Defendant.

/

ORDER ADDING TWO ADDITIONAL MOTIONS TO FEBRUARY 12, 2020
DISCOVERY HEARING

THIS CAUSE is before the Court on Defendant Corellium, LLC’s (“Defendant”) Motion
to Compel Entry and Inspection [DE 112] and Defendant’s Motion to File Corellium’s Reply to
Apple’s Response to Corellium’s Motion for Protective Order Under Seal [DE 113]. These matters
were referred to the undersigned by United States District Judge Rodney Smith. See DE 30.

After careful review of the motions, it is hereby ORDERED that that additional discovery-
related motions [DEs 112, 113] shall be heard at the hearing previously scheduled for February 12,
2020, at 10:00 a.m. Plaintiff, Apple Inc., shall file a response to Defendant’s Motion to Compel
Entry and Inspection [DE 112] and a response to Defendant’s Motion to File Corellium’s Reply to
Apple’s Response to Corellium’s Motion for Protective Order Under Seal [DE 113] on or before
February 6, 2020. If Defendant chooses to file replies to the two motions, it shall do so on or before
February 10, 2020.

DONE and ORDERED in chambers at West Palm Beach, Palm Beach County, Florida,

WILLIAM MATTHEWMAN
United States Magistrate Judge

30 ch —
this “ "day of February, 2020.
